Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
                                                                                                                                                                              
Response to Amendment
	The amendment filed on 9/7/2020 has been entered.  All previous objections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Additionally, claim 20 recites “intaking a flow of fluid through a pump inlet” in line 3, “discharging at least part of the flow of fluid through a pump outlet” in line 4 and “pumping at least part of the flow of fluid through a fluid passage” in line 5.  However, in line 10, “circulating the flow of fluid” is improper because it should be referring to “the at least part of the flow of fluid” which Examiner will assume.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-9, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 5,599,164) in view of Hankison (US 2,239,228).
Claim 1:  Murray discloses a pump assembly (Fig. 2) comprising a pump (12) having a fluid inlet (14) and a fluid outlet (16); a motor end portion (Examiner regards 32 broadly as an end portion of a motor, noting col. 1, lines 56-59 in which overhung style motor shaft where the motor bearings also serve as pump bearings,” emphasis added) having a drive mechanism (26) that is connected to a pump mechanism (20); a motor housing (note housing enclosure of 32) that contains the motor end portion and defines an end face (note end flange of 32); and an adapter plate (13) having an inlet port (38), an outlet port (note port near 48), and at least one fluid passage between the inlet port and the outlet port (note passage around 40/44) that forms an outlet of the pump assembly separate from the fluid outlet of the pump (note distinct, separate outlets of 16 and 48), the at least one fluid passage being at least partially defined by the adapter plate (Fig. 2), the adapter plate defining a planar surface (note planar surface of 13 adjacent 32) that engages the end face of the motor housing and extends across the motor end portion (Examiner notes that the end face extends across to either side of the motor end portion) whereby the motor end portion is thermally coupled to the adapter plate (Fig. 2), and wherein the fluid outlet of the pump is fluidly connected to the inlet port of the adapter plate (Fig. 2), the pump being configured to pump fluid through the at least one fluid passage of the adapter plate to circulate the fluid along the end face of the motor housing (Examiner notes that the circulated fluid that enters from 42 and exits to 48 travels in planar directions that are parallel/along the end face of the motor housing), and the adapter plate being configured to discharge the fluid through the outlet port of the adapter plate and out of the pump assembly (Fig. 2).
Murray only shows a motor end portion/housing and lacks detailing a complete electric motor.  However, it is well known for such bearing brackets such as those depicted in Murray to be part of a complete electric motor housing package, as taught 
Claim 2:  Murray and Hankison teach the previous claim limitations.  Murray further discloses a pump housing (12) that contains the pump, wherein the motor housing (32) is thermally coupled to a first side of the adapter plate and the pump housing is mounted to a second side of the adapter plate that opposes the first side (Fig. 2).  
Claim 3:  Murray and Hankison teach the previous claim limitations.  Murray further discloses that the adapter plate covers more than half of an entire area of the end face (Fig. 2).
Claim 4:  Murray and Hankison teach the previous claim limitations.  Murray further discloses that the adapter plate covers the entire area of the end face (Fig. 2).
Claim 8:  Murray and Hankison teach the previous claim limitations.  Murray further discloses that the at least one fluid passage is u-shaped (Fig. 2, Examiner noting the U-shaped course along the path of 40 and 44 and then out towards 48).
Claim 9:  Murray and Hankison teach the previous claim limitations.  Murray further discloses that the at least one fluid passage includes an inlet fluid passage (40) and an outlet fluid passage (note passage upstream of 48) that extend parallel to each 
Claim 13:  Murray and Hankison teach the previous claim limitations.  Murray further discloses an enclosure in which the pump, the motor, and the adapter plate are contained (note col. 1, lines 10-13, Examiner viewing a plant building/structure in which the pump of Murray would be operating as constituting an “enclosure”.
Claim 14:  Murray discloses an open pump system (Fig. 2) comprising an enclosure (100); Page 3 of 8a pump (12/20) arranged within the enclosure, the pump having a pump housing (12) with a fluid inlet (14) and a fluid outlet (16), and a pump mechanism (20) enclosed by the pump housing; a motor end portion arranged and sealed within the enclosure (Fig. 2), the motor end portion having a motor housing (32) and a drive mechanism (26) enclosed by the motor housing, wherein the drive mechanism is connected to the pump mechanism (Fig. 2); and an adapter plate (13) arranged within the enclosure, the adapter plate having an inlet port (40), an outlet port (note port near 48), and at least one fluid passage (note passage around 40/44) between the inlet port and the outlet port, the at least one fluid passage being at least partially defined by the adapter plate (Fig. 2), wherein the motor housing is thermally coupled to the adapter plate (Fig. 2), wherein the adapter plate is planar in shape and the at least one fluid passage extends in a plane that is parallel to a plane in which the adapter plate extends (Fig. 2, Examiner noting that 40 has an extension in a plane parallel to adapter plate extension), wherein the fluid outlet of the pump is fluidly connected to the inlet port of the adapter plate (Fig. 2), the pump being configured to intake fluid from outside the enclosure through the fluid inlet and pump the fluid through the at least one fluid 
Murray only shows a motor end portion/housing and lacks detailing a complete electric motor.  However, it is well known for such bearing brackets such as those depicted in Murray to be part of a complete electric motor housing package, as taught by Hankison (see Fig. 1, note combined bearing/motor housing package comprising elements 50/51).  It would have been obvious before the effective filing date of the invention to a skilled artisan to expand Murray’s motor bearing housing to include the complete electric motor package like that in Hankison as it would serve to completely enclose and protect all the motor elements in a single enclosure and eliminate the need to bother with alignment/attachment issues between subcomponents of the electric motor.
Claim 15:  Murray and Hankison teach the previous claim limitations.  Murray further discloses that the motor housing (32) is thermally coupled to a first side of the adapter plate and the pump housing is mounted to a second side of the adapter plate that opposes the first side (Fig. 2).
Claim 16:  Murray and Hankison teach the previous claim limitations.  Murray further discloses that the motor housing has a face (note face on bottom of 32) that engages the adapter plate and the adapter plate covers the entire area of the face (Fig. 2).
Claim 18:  Murray and Hankison teach the previous claim limitations.  Murray further discloses that the at least one fluid passage is u-shaped (Fig. 2, Examiner noting the U-shaped course along the path of 40 and 44 and then out towards 48).
Claim 20:  Murray discloses a method that could cool a motor in a pump and motor assembly (Fig. 2), the method comprising intaking a flow of fluid through a pump inlet (14) of a pump (12/20); discharging at least part of the flow (via 42) of fluid through a pump outlet (16) of the pump; pumping the at least part of the flow of fluid through a fluid passage (40/44) defined in an adapter plate (13) that is fluidly connected to the pump outlet, wherein the adapter plate is in thermal contact with a motor housing (32) that contains an end portion of the motor, wherein the adapter plate defines a planar surface that engages an end face of the motor housing and extends across the motor end portion (Fig. 2); circulating the at least part of the flow of fluid along the end face of the motor housing (Fig. 2); and discharging the at least part of the flow of fluid through a discharge passage (note passage upstream of 48) defined in the adapter plate; and discharging the at least part of the flow of fluid from the discharge passage through an outlet port (note port connected to 48) of the adapter plate that is separate from the pump outlet of the pump to discharge the at least part of the flow of fluid out of the pump and motor assembly (Fig. 2).
Murray only shows a motor end portion/housing and lacks detailing a complete electric motor.  However, it is well known for such bearing brackets such as those depicted in Murray to be part of a complete electric motor housing package, as taught by Hankison (see Fig. 1, note combined bearing/motor housing package comprising elements 50/51).  It would have been obvious before the effective filing date of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 5,599,164) in view of Hankison (US 2,239,228) and in further view of Wang (US20180023565).
Claims 5 and 17:  Murray and Hankison teach the previous claim limitations.  Murray does not disclose a cooling fin that is adjacent the adapter plate and the motor housing.  However, Wang teaches using bolt hole projections (note projections w/ bolt hole near 45 in Figure 7) that could functionally operate as a cooling fin and which are adjacent an adapter plate (46) and motor housing (30).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use the projections of Wang near the motor housing and adapter plate of Murray as this can provide a 
Claim 6:  Murray and Hankison teach the previous claim limitations.  Murray does not disclose that the adapter plate is bolted to the motor housing.  However, Wang (Fig. 8) teaches an adapter plate (46) and motor housing (30) connection secured by bolts (note bolt holes for connection purposes around 45).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use bolts as taught by Wang between the motor housing and adapter plate of Murray as this connection can allow easy removal and replacement/repair to areas within the adapter plate.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 5,599,164) in view of Hankison (US 2,239,228) and in further view of Clay (US 3,485,177).
Claim 7:  Murray and Hankison teach the previous claim limitations.  Murray does not disclose that the motor housing is formed of cast iron or steel.  However, Clay teaches a motor housing formed of cast iron or steel (col. 3, lines 30-31).  It would have been obvious before the effective filing date of the invention to a skilled artisan to make the motor housing of Murray from steel as taught by Clay which material exhibits excellent corrosion resistance and durability, ensuring a long operating life.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 5,599,164) in view of Hankison (US 2,239,228) in view of Newman (US 3,303,870).
Claims 10-12:  Murray and Hankison teach the previous claim limitations.  Murray does not disclose does not disclose that the adapter plate is formed of a 

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746